Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  November 20, 2020                                                Bridget M. McCormack,
                                                                                  Chief Justice

                                                                         David F. Viviano,
                                                                         Chief Justice Pro Tem
  162004-6(40)
                                                                      Stephen J. Markman
                                                                           Brian K. Zahra
  ROBERT HUTH, Personal Representative                               Richard H. Bernstein
  of the ESTATE OF PATRICIA REID,                                    Elizabeth T. Clement
              Plaintiff-Appellant,                                   Megan K. Cavanagh,
                                                                                       Justices
                                                SC: 162004
  v                                             COA: 352033
                                                Wayne CC: 18-008143-NH
  DR. DONALD WEAVER, DMC SPECIALTY
  SERVICES, DMC HARPER UNIVERSITY
  HOSPITAL, also known as HARPER
  UNIVERSITY HOSPITAL, and VHS
  HARPER-HUTZEL HOSPITAL,
            Defendants,
  and
  BARBARA ANN KARMANOS CANCER
  HOSPITAL,
             Defendant-Appellee.
  __________________________________________/
  ROBERT HUTH, Personal Representative
  of the ESTATE OF PATRICIA REID,
              Plaintiff-Appellant,
                                                SC: 162005
  v                                             COA: 352105
                                                Wayne CC: 18-008143-NH
  DR. DONALD WEAVER,
           Defendant-Appellee,
  and
  DMC SPECIALTY SERVICES, DMC HARPER
  UNIVERSITY HOSPITAL, also known as
  HARPER UNIVERSITY HOSPITAL, VHS
  HARPER-HUTZEL HOSPITAL, and BARBARA
  ANN KARMANOS CANCER HOSPITAL,
             Defendants.
  __________________________________________/
   ROBERT HUTH, Personal Representative
  of the ESTATE OF PATRICIA REID,
              Plaintiff-Appellant,
                                                                                                               2

                                                                  SC: 162006
v                                                                 COA: 352118
                                                                  Wayne CC: 18-008143-NH
DR. DONALD WEAVER and BARBARA ANN
KARMANOS CANCER HOSPITAL,
         Defendants,
and
DMC SPECIALTY SERVICES, DMC HARPER
UNIVERSITY HOSPITAL, also known as
HARPER UNIVERSITY HOSPITAL, and VHS
HARPER-HUTZEL HOSPITAL,
           Defendants-Appellees.
__________________________________________/

      On order of the Chief Justice, the motion of defendants-appellees in MSC No.
162006 to extend the time for filing their answer to the application for leave to appeal is
GRANTED. The answer submitted on October 26, 2020, is accepted as timely filed.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              November 20, 2020

                                                                             Clerk